 Case 2:20-cv-00253-JDL Document 3 Filed 09/14/20 Page 1 of 2        PageID #: 22




                         UNITED STATES DISTRICT COURT
                              DISTRICT OF MAINE


GENESIS II CHURCH OF HEALTH                  )
AND HEALING, et al.,                         )
                                             )
      Plaintiffs,                            )
                                             )
                    v.                       ) 2:20-cv-00253-JDL
                                             )
UNITED STATES DEPARTMENT                     )
OF JUSTICE, et al.,                          )
                                             )
                                             )
      Defendants.                            )


     ORDER ACCEPTING THE RECOMMENDED DECISION OF THE
                    MAGISTRATE JUDGE


      The Genesis II Church of Health & Healing and several individual Plaintiffs

bring this action (ECF No. 1) against the United States Department of Justice and

the United States Food and Drug Administration. United States Magistrate Judge

John C. Nivison filed his Recommended Decision with the Court on July 28, 2020

(ECF No. 2), pursuant to 28 U.S.C.A. § 636(b)(1)(B) (West 2020) and Fed. R. Civ. P.

72(b). The time within which to file objections has expired, and no objections have

been filed. The Magistrate Judge provided notice that a party’s failure to object

within fourteen days of service would waive the right to de novo review and appeal.

      I have reviewed and considered the Recommended Decision, together with the

entire record, and have made a de novo determination of all matters adjudicated by

the Magistrate Judge. I concur with the recommendations of the Magistrate Judge




                                         1
 Case 2:20-cv-00253-JDL Document 3 Filed 09/14/20 Page 2 of 2       PageID #: 23




for the reasons set forth in his Recommended Decision and determine that no further

proceeding is necessary.

      It is therefore ORDERED that the Recommended Decision (ECF No. 2) of the

Magistrate Judge is hereby ACCEPTED and the complaint (ECF No. 1) is

DISMISSED.



      SO ORDERED.

      Dated this 14th day of September, 2020.


                                                    /s/ Jon D. Levy
                                             CHIEF U.S. DISTRICT JUDGE




                                         2
